Citation Nr: 1629194	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  07-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether an October 26, 1983 rating decision should be revised on the basis of clear and unmistakable error in that decision.

2.  Entitlement to service connection for a right eye disability, to include centrally located corneal scarring.  


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and two witnesses



ATTORNEY FOR THE BOARD

S. Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to October 1983.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2007 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in a July 2010 hearing.  A hearing transcript has been associated with the electronic record.

In a September 2010 decision, the Board granted the Veteran's request to reopen his claim for service connection for a right eye disability, and remanded the claim for further development.  

In a September 2011 decision, the Board denied service connection for the claimed right eye disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2012, the Court granted a joint motion of the parties and vacated the Board's September 2011 decision. The case was remanded to the Board for action consistent with the joint motion.

In November 2012, the service connection claim was once again remanded by the Board for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand including providing a VA medical examination and obtaining a medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Last, the service connection claim was before the Board in April 2015.  The Board again remanded the claim pending certification of the issue of whether revision of the October 1983 rating decision that denied service connection for a right eye disability was warranted based on CUE, as the claims were inextricably intertwined.  

Both appeals are now properly before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The RO's October 26, 1983 rating decision denying service connection for corneal abrasions, hyperopic astigmatisms, and simple hyperopia of the right eye (on the basis that the Veteran's in-service corneal abrasions were shown to have existed prior to entry with no in-service aggravation, and the Veteran's hyperopic astigmatisms and simple hyperopia were shown to be constitutional or developmental abnormalities) considered the correct evidence and applied the correct law existent at that time; it did not involve an error that would undebatably lead to a different result if such error were corrected.

2.  The Veteran had centrally located corneal scarring in the right eye with uncorrected distant vision of 20/200 and best correctable distance vision of 20/70 in the right eye upon entrance examination in November 1973 and when accepted for his period of active service.  

3.  The centrally located corneal scarring in the right eye did not worsen during active service and the visual acuity in the right eye did not worsen during active service.    

4.  In July 1982, the Veteran sustained a metallic foreign body in the right eye and the foreign body was removed.  

5.  The metallic foreign body in the right eye in 1982 resolved without residuals and did not cause a current right eye disability.   

6.  The Veteran's current right eye disabilities to include pseudophakia and cataract first manifested many years after service and are not etiologically related to injury, disease, or other event in service.  


CONCLUSIONS OF LAW

1.  The October 26, 1983 rating decision that denied service connection for corneal abrasions, hyperopic astigmatisms, and simple hyperopia of the right eye did not involve clear and unmistakable error and may not be reversed or amended on the basis of clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2015).

2.  The criteria for entitlement to service connection for a right eye disability have not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.304, 3.306, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

A November 2006 letter fulfilled all the above-described notice requirements for the Veteran's claim of entitlement to service connection on appeal. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and his private treatment records are in evidence.  The RO provided the Veteran with VA examinations and obtained medical opinions for his service connection claim in December 2010, February 2011, and May 2013.  The examiners obtained a complete history from the Veteran and provided thorough physical examinations, including the appropriate testing.  Rationale was provided to support the negative findings.  The examinations of record are adequate for adjudicating the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

Discussion of the Veteran's July 2010 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was elicited from the Veteran concerning the nature and etiology of his right eye disability, to include history of treatment. 

The Board finds that the duties to notify and assist the Veteran have been met.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

Last, The Court has held that the VCAA does not apply to clear and unmistakable error (CUE) cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a discussion of the impact of the VCAA for the Veteran's CUE claim is not necessary.

II.  CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error. In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Id.   Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

The Veteran contends VA committed CUE in an October 26, 1983 rating decision that denied his claim of entitlement to service connection for corneal abrasions, hyperopic astigmatism, and simple hyperopia.  Initially, the Board notes that this decision is final, as no new evidence or notice of disagreement were received by the RO within one year of the rating decision.  

The relevant laws and regulations that were in effect at the time of the October 1983 rating decision are essentially the same as those in effect now.  At the time, the law provided that service connection was granted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 310 (West 1976) (currently 38 U.S.C.A. § 1110 (West 2014)).

The evidence of record at the time of the October 26, 1983 rating decision consisted of the Veteran's service treatment records.  The Veteran's service treatment records show that his November 1973 service entrance examination noted centrally-located corneal scarring in the right eye, but was otherwise negative for any relevant abnormalities.  Uncorrected distant vision was 20/200 in the right eye.  The Veteran reported that a cactus needle had scratched his cornea, resulting in a small scar in the cornea, in an accompanying Report of Medical History.  A November 1973 optometry treatment note found corneal scarring in the right eye and best correctable distance vision to be 20/60-1 in the right eye.

Complaints of irritation in both eyes due to chlorine were noted in May 1977.  The Veteran's eyes were irrigated and Visine eye drops were prescribed.

A May 1979 examination found the Veteran's uncorrected right eye vision to be 20/200, with the examiner noting that the Veteran's right eye vision problems existed prior to service.  Probable conjunctivitis in the right eye was assessed in May 1980 following complaints of right eye redness. 

In July 1982, the Veteran complained of irritation in the right eye for the past 12 hours and that it felt like a foreign body was in his eye after working the previous day.  Physical examination revealed a metallic foreign body in the cornea.  The foreign body was removed.  Ointment was prescribed to treat this condition and a pressure patch was applied.  Service treatment records indicate that the Veteran returned for followup treatment two days later.  The Veteran reported that his eye felt better and he had no sensation of a foreign body.  The right eye pupil was dilated.  Examination revealed that there was a cornea abrasion that was healed over.  There was light swelling and residual rust ring.  The assessment was metallic foreign body of the right eye with residual rust ring.  Follow up three days later revealed that the Veteran stated that the eyes felt fine.  Examination of the dilated right eye revealed a residual rust ring with some swelling around the rust ring.  

A September 1982 optometry clinic note, which was signed by the Chief of Optometry, contained a drawing of the Veteran's cornea.  This drawing revealed an old central scar from a thorn; recent foreign body removal area was drawn from inferotemporal and noted a very faint residual of a hemosiderine deposit.  An assessment of corneal opacities, centrally old, inferior central at 7:30 with residual rust almost gone, was made. The Veteran was asked to return to the clinic in 90 days to see if the deposit was gone.   

A November 1982 examination found the Veteran's uncorrected vision was 20/200 for the right eye and 20/20 for the left eye.  

A January 1983 optometry clinic treatment record indicates that the Veteran was seen for an eye screening because he did not pass the eye test for a state driver's license.  The Veteran's uncorrected vision was 20/200 for the right eye and 20/20 for the left eye.  The assessment was hyperopic astigmatisms of the right eye and simple hyperopia of the left eye.  

Complaints of right eye photophobia and mod amblyopia were noted in July 1983. Physical examination found a dense scar with nebulous surrounding scar tissue.  An assessment of a right eye corneal scar with decreased visual acuity was made.  A subsequent ophthalmology consultation noted that the Veteran had a thorn removed from his eye at age four and a foreign body was removed from the right eye in August 1982.  The assessment was right eye corneal scars with resultant decreased visual acuity.  An August 1983 physical profile permitted the Veteran to wear sunglasses at any time due to right eye corneal scars with decreased vision.

The Veteran's August 1983 service discharge examination found a right eye corneal scar with impaired visual acuity, but was otherwise negative for any relevant abnormalities.  Uncorrected right eye visual acuity was 20/200.  The Veteran reported eye trouble in an August 1983 Report of Medical History and the examiner noted scars in the right cornea from old injuries with resultant impaired vision.

In a June 2016 correspondence, the Veteran's representative contended that the October 26, 1983 rating decision failed to acknowledge that the Veteran sustained a right eye injury during his service that affected a separate portion of his right eye than the corneal abrasion that preexisted his service.  That injury, contends the Veteran's representative, should have served as the basis for a separate grant of service connection.  Essentially, the Veteran's representative argued that the separate injury that occurred during the Veteran's service should not have been included into the discussion of whether the Veteran's preexisting right eye disability was aggravated during his active duty.  Rather, again as contended by the representative, it should have merited a separate direct service connection analysis.  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  Accordingly, the Board will proceed to consider the merits of the Veteran's claim of CUE.

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In determining whether the prior final rating decision is the product of CUE, the question is not whether the Board would have reached the same conclusion, but whether that decision contained an undebatable error that was outcome determinative.

After a thorough review of the record, the Board finds that the October 26, 1983 rating decision did not contain CUE.  The Board concludes that the correct facts as they were known at the time were considered by the RO in the October 26, 1983 rating decision.  The Board finds that the October 1983 rating decision was consistent with the law and regulations in effect at that time and the RO correctly applied the statutory and regulatory provisions.  The decision found that the Veteran's corneal scarring existed prior to service and that there was no aggravation of this condition during service.  The decision also found that service connection was not warranted for hyperopic astigmatism and simple hyperopia because these disorders were congenital developmental abnormalities.  The October 1983 rating decision was supported by evidence of record at that time and was a reasonable exercise of adjudicatory judgment.  There is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  

Based on the Veteran's claim to "follow-up on [the right] eye", the RO considered service connection for all right eye disabilities shown by the evidence at that time.  There is evidence of record at the time of the October 1983 rating decision that can be interpreted to support the RO's denial of service connection for a right eye disability.  The RO did not find a separate right eye disability other than the pre-existing corneal scar, hyperopic astigmatism, and simple hyperopia.  There is evidence of record at the time of the October 1983 rating decision that can be interpreted to support this finding.  The service treatment records show that the Veteran sought medical treatment for the foreign body in the right eye.  The follow-up treatment records indicate that there was a rust ring in the area of the right eye that was almost gone.  See the September 1983 service treatment record.  An eye evaluation record dated in July 1983 and the August 1983 separation examination report document one corneal scar in the right eye, the centrally located corneal scar.    

The Board notes that there is medical evidence in the service treatment records that shows that the Veteran had more than one corneal scar in the right eye.  An August 1983 ophthalmology consultation noted that the Veteran had a thorn removed from his eye at age four and a foreign body was removed from the right eye in August 1982.  The assessment was right eye corneal scars with resultant decreased visual acuity.   

When there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).  In the present case, there is evidence which supports the RO's decision that the only current right eye disabilities at the time of the rating decision were the pre-existing corneal scar, hyperopic astigmatism, and simple hyperopia.  The Veteran's August 1983 service discharge examination found his right eye visual acuity to be 20/200, same as it was on entry in November 1973.  Reasonable minds could conclude that the foreign body to the right eye did not cause a residual right eye disability.   

The Veteran is essentially arguing that the RO should have weighed the evidence differently and found that the right eye foreign body injury caused a right eye disability.  The Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id.  Thus, the Board finds that the Veteran's argument that the evidence should have been weighed differently fails in establishing CUE in the October 1983 rating decision.

There is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  There was a reasonable basis for the decision.  Absent any evidence that the RO failed to apply the correct statutory and regulatory provisions to the correct and relevant facts, a finding that the October 1983 rating decision was clearly and unmistakably erroneous is not warranted.  38 C.F.R. § 3.105(a). 

The Board notes that the representative essentially is arguing that the RO failed to adjudicate a separate claim of entitlement to service connection for a disability that occurred as a result of a right eye injury in 1982, separate from the preexisting right corneal scar noted on entry to service in November 1973.  If the Board were to concede that the RO erred in not adjudicating this theory of entitlement in October 1983, it is still not undebatable that this error, which, had it not been made, would have manifestly changed the outcome of the October 1983 rating decision.  Namely, it is not undebatable that service connection would have been granted for a right eye disability as a residual of the foreign body injury.  

For these reasons, the Board finds that the rating decision of October 26, 1983 was adequately supported by the evidence then of record and the statutory and regulatory provisions which existed at the time of the October 26, 1983 rating decision were correctly applied.  Therefore, the Board concludes that such determination did not constitute clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).


III.  Service Connection

Legal Criteria

The Veteran contends that either the in-service incident during which a foreign object landed in his right eye caused his current right eye disability, or alternatively, that the said incident aggravated a preexisting right eye disability beyond its natural progression. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2015); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153 (West 2014).  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131; Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that "clear and undebatable" means that the evidence cannot be misinterpreted or misunderstood).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease or disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a), (b) (2015).  A Veteran seeking service connection by aggravation is not entitled to presumption of aggravation in service, where there was temporary worsening of symptoms, but the condition itself did not worsen. Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  "VA may not rest on the notion that the record contains insufficient evidence of aggravation.  Instead, VA must rely on affirmative evidence to prove that there was no aggravation."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) show that his November 1973 service entrance examination noted centrally-located corneal scarring in the right eye, but was otherwise negative for any relevant abnormalities.  Uncorrected distant vision was 20/200 in the right eye.  The Veteran reported that a cactus needle had scratched his cornea, resulting in a small scar in the cornea, in an accompanying Report of Medical History (RMH).  A November 1973 optometry treatment note found corneal scarring in the right eye and best correctable distance vision to be 20/60-1 in the right eye.

Complaints of irritation in both eyes due to chlorine were noted in May 1977.  The Veteran's eyes were irrigated and Visine eye drops were prescribed.

A May 1979 examination found the Veteran's uncorrected right eye vision to be 20/200, with the examiner noting that the Veteran's right eye vision problems existed prior to service.  Probable conjunctivitis in the right eye was assessed in May 1980 following complaints of right eye redness. 

In July 1982, the Veteran complained of irritation in the right eye for the past 12 hours and that it felt like a foreign body was in his eye after working the previous day.  Physical examination reveals a metallic foreign body in the cornea.  The foreign body was removed.  Ointment was prescribed to treat this condition and a pressure patch was applied.

A September 1982 optometry clinic note, which was signed by the Chief of Optometry, contained a drawing of the Veteran's cornea.  The February 2011 VA examiner noted that this drawing was completed contemporaneously with the examination and was located on progress note paper.  This drawing revealed an old central scar from a thorn; recent foreign body removal area was drawn from inferotemporal and noted a very faint residual of a hemosiderine deposit.  A new scar due to a foreign body was identified.  An assessment of corneal opacities, centrally old, inferior central at 7:30 with residual rust almost gone, was made.

A November 1982 examination found the Veteran's uncorrected vision was 20/200 for the right eye and 20/20 for the left eye.  

Complaints of right eye photophobia and mod amblyopia were noted in July 1983. Physical examination found a dense scar with nebulous surrounding scar tissue.  An assessment of a right eye corneal scar with decreased visual acuity was made.  A subsequent ophthalmology consultation noted that the Veteran had a thorn removed from his eye at age four and assessed right eye corneal scars with resultant decreased visual acuity.  An August 1983 physical profile permitted the Veteran to wear sunglasses at any time due to right eye corneal scars with decreased vision.

The Veteran's August 1983 service discharge examination found a right eye corneal scar with impaired visual acuity, but was otherwise negative for any relevant abnormalities.  Uncorrected right eye visual acuity was 20/200.  The Veteran reported eye trouble in an August 1983 RMH and the examiner noted scars in the right cornea from old injuries with resultant impaired vision.

Following service, the Veteran was again treated for eye problems in July 1997, at which time he was assessed as having an old right eye corneal scar, right eye amblyopia, and a right eye cataract.  The Veteran's private treating physician indicated that the Veteran's right cataract was "possibly" related to old traumatic events. 

In an August 1999 letter, the Veteran's treating physician indicated that the Veteran experienced persistent reduced vision in his right eye that could be due to a number of causes, including preexisting amblyopia in the right eye.  He further noted that corneal scars "may" be contributing as well, but without review of the Veteran's past medical records, he was unable to "tell for sure."  That same month, the Veteran underwent a right eye YAG posterior capsulotomy as treatment for a right eye opacified posterior capsule. 

An August 1999 private treatment note indicates that a right eye YAG posterior capsulotomy was performed due to a right eye opacified posterior capsule.

In March 2006, a central cornea scar in the right eye with subepithelial fibrosis was found on physical examination.  The assessment was central superficial right eye scar.  The following month, the Veteran was noted to have a visually significant right eye corneal scar, and a superficial keratectomy was recommended. 

In May 2006, the Veteran underwent a superficial keratectomy at the VA, after which his vision worsened.  

A July 2006 VA treatment note indicates that there was a flattening of the stroma where the scar was removed as expected. Haze was decreased along the keratectomy site but there was persistent haze and scarring circumferential to the keratectomy site. 

An August 2006 VA treatment note reflects the Veteran's complaints of right eye swelling for two days and the inability to see out of the right eye if outside and indoors with bright light.

A November 2006 letter from L. M. indicates that he has known of the Veteran's poor vision since 2002, and that his vision had gotten worse in the last few years.

In a November 2006 statement, the Veteran wrote that a foreign object landed in his right eye while working under a vehicle during the summer of 1982.  The foreign object was removed and a patch was placed on his eye.  He experienced great right eye discomfort after this incident, including extreme sensitivity to sunlight.  His optometrist told him the summer of 1997 that his right eye cataract developed as a result of a large scar in the middle of his right eye.  A May 2006 surgery to remove this scar was unsuccessful.

An impression of a central anterior corneal stromal scar was made in a January 2007 VA treatment note.

A January 2007 private ophthalmology treatment note indicates that the Veteran's past ocular history included a corneal scar in the right eye from an old foreign body injury in July 1982.

A lamellar keratoplasty was performed in the right eye in March 2007 due to a corneal scar.

A March 2007 VA eye examination reflected the Veteran's reports that his vision became very light sensitive after his 1982 injury, and that he had been told after his 1998 cataract surgery that his central scar was the cause of his problems.  Physical examination revealed a lamellar transplant with sutures and marked edema in the right eye.  Following this examination and a review of the Veteran's claims file, diagnoses of bilateral pseudophakia and new postoperative from a lamellar keratoplasty for a central scar in the right eye.  The examiner was unable to evaluate the previous scar.  The examiner opined that that the Veteran's 1973 service entrance physical documented decreased vision of 20/80 in the right eye and contained a drawing of a large central corneal scar.  All examinations in 1982 drew a small foreign body scar located in the inferior temporal and documented the old central scar.  Further, the symptoms of light sensitivity began three months after the corneal foreign body removal and treatment with neomycin ointment.

A July 2007 private treatment note found two corneal scars in the right eye. Assessments of an old right eye corneal scar, right eye amblyopia, and a right eye cataract were made.

During the July 2010 hearing, the Veteran testified that he was unable to see objects out of his right eye but he was able to see light.  He stated that he had a foreign object removed from his right eye during service, and subsequently complained of right eye symptoms.  His right eye did not bother him "much" after service, except for sensitivity to light.  He went to several eye doctors who attributed his right eye symptoms to his corneal scars, but did not have treatment records to document such opinions as he did not recall where he went for treatment.  He "usually" went to an optometrist until 1998 or 1999 when he developed a cataract.

A drawing submitted at the July 2010 hearing documented the location of the corneal scars in the Veteran's eye.  This document was unsigned and its provenance was unclear.

In 2007, a central anterior corneal stromal scar of the right eye was diagnosed and the Veteran underwent a lamellar keratoplasty.  That same year he was noted to have two corneal scars in the right eye, right eye amblyopia, and right eye cataract. 

A December 2010 VA optometry opinion showed a diagnosis of bilateral pseudophakia and right eye corneal graft.  The examiner noted the Veteran's assertions that his vision had never been good and had worsened since 2007, but the examiner indicated that the records reflect that his vision had not changed for the worse. 

The Veteran's claims file was reviewed in February 2011 (the Veteran was not physically examined at that time, as only a file review was deemed necessary at that juncture).  The VA examiner, an ophthalmologist, noted that she has not examined the Veteran since 2007, immediately after the lamellar graft, but clearly in 2008 and 2009 his vision was markedly better than his claimed 20/800 or count fingers vision now.  The vision reported at these examinations after the lamellar keratoplasty was the same noted upon on his entry into service in 1973.  There was evidentially a residual corneal scar from the lamellar keratoplasty which was performed to remove the central corneal scar that had resulted from the preexisting corneal scar and not from the inferotemporal metallic foreign body scar in 1982.  The undated drawing reportedly drawn showing the corneal scar from the "foreign body" was inconsistent with all the other drawings on progress note paper with signed and stamped signatures. Therefore, since the current corneal scarring was from the lamellar keratoplasty performed to remove the preexisting central scar present on service entrance, the scarring was not related to the corneal foreign body from 1982. The examiner "could not see how" a superficial corneal foreign body could have caused a cataract, and as such opined that an in-service superficial corneal foreign body was unrelated to his right eye cataract.

The Board notes that the Veteran has taken issue with the February 2011 VA file review in multiple statements submitted during the pendency of this appeal, stating that the examiner who performed the file review "lied" about the examination and the state of the Veteran's right eye vision acuity, as the Veteran never attended an appointment in February 2011.  The Board reiterates that the February 2011 file review was performed without the Veteran's presence, without an "appointment," and constituted a review of the medical evidence on file, upon which the examiner based her opinion.  No documents exist in the claims file which claimed, or suggested, that the Veteran was present during the February 2011 review, or that he should have been present.     

The Veteran underwent another VA examination in May 2013.  The examiner reported that the Veteran claimed loss of vision in the right eye since 2006, following a superficial keratectomy performed at a VA hospital, which the Veteran claimed "blinded [him]."  The examiner diagnosed no diabetic retinopathy; pseudophakia; status-post lamellar keratoplasty of the right eye for a corneal scar which existed prior to service; and that the right eye corneal scar which existed prior to service and limited the Veteran's vision on enlistment to 20/70 was in no way worsened by the superficial metallic corneal foreign body which was located peripherally in 1982 while the Veteran served in Germany.  The examiner also stated that although the Veteran has a history of a superficial peripheral metallic corneal foreign body in the right eye in 1982, the examiner did not find any diagnosis present on the examination that was caused by, or aggravated by, the superficial corneal foreign body in the right eye, which was peripheral.  The examiner referred to the February 2011 opinion, which she also authored.

The examiner opined that the Veteran had pseudophakia of the right eye, which was totally unrelated to any superficial corneal foreign body from 1982; status-post lamellar keratoplasty of the right eye for a preexisting scar; and history of a superficial peripheral metallic corneal foreign body in the right eye in 1982, which resolved without sequellae.  The examiner opined that none of the current right eye disabilities were related to, or caused by, an in-service event, injury, or disease, to include the injury due to a metallic foreign body in cornea in July 1982.  

The examiner also opined that the Veteran's best corrected vision in the right eye, as shown on the enlistment examination, was 20/70, and was reported to be the result of a thorn which went into the Veteran's eye when he was a child.  The central corneal scar was described at the time of the enlistment examination.  Subsequent exams in 1982 and 1983 showed drawings of the central corneal scar, as well as the small peripheral scar resulting from the small superficial corneal foreign body in 1982.  The examiner emphasized that the Veteran's vision remained 20/70 after the corneal foreign body.  

The examiner also opined that the Veteran's vision did not worsen while he was in the military, and that the preexisting corneal right eye scar did not permanently increase in severity during the Veteran's active service, as the drawings and vision reported throughout the Veteran's military service remained that same, as best as the examiner could interpret them.  

Here, the Board notes that the examiner stated that she will add some comments after the report from the corneal consultant comes in.  While no such report is in evidence, the examiner stated in the May 2013 opinion that while she sent out for a corneal evaluation, she "still [did] not find any diagnosis present on exam today that was caused by or aggravated by the superficial corneal body in the right eye which was peripheral[.]"  The Board finds the examination of record, as-is, to be adequate for adjudicating the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
   


Analysis

In the case before the Board, the Veteran has a current right eye disability as the evidence shows diagnoses of a variety of right eye disabilities, including corneal scarring, pseudophakia of the right eye, and right eye cataract.   

The presumption of soundness does not attach in this case, as the evidence shows that the Veteran had a preexisting right eye disability, centrally located corneal scarring, was noted upon the November 1973 entry examination.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 (Jul. 16, 2003).  As the preexisting right eye disability manifested by centrally located corneal scarring was noted upon entry into service, the Veteran cannot bring a claim for service connection for this disability on a direct basis but the Veteran may claim service connection based upon aggravation during service.  

The burden here falls on the Veteran to establish aggravation.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015); see also Jensen v. Brown, 19 F. 3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence generally is needed to support a finding that a pre-existing disability increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to treatment in service to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  That is, the Verdon Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  The Court has clarified, however, the worsening must be chronic, meaning permanent.

The weight of the competent and credible evidence establishes that the Veteran's preexisting right eye disability manifested by centrally located corneal scarring did not increase in severity during service.  The Veteran's November 1973 entrance examination noted that he had a centrally located corneal scar in his right eye upon entering service, and that his vision in the right eye was 20/200 uncorrected and 20/70 corrected.  The Veteran's STRs documented the removal a foreign body from his right eye in July 1982.  A July 1983 service treatment note documented the presence of two corneal scars, including a preexisting centrally-located scar.  The Veteran's August 1983 service discharge examination noted the presence of a corneal scar and found his right eye visual acuity to be 20/200, same as it was on entry in November 1973.  

The post-service clinical evidence is negative for a right eye disability until 1997, nearly 15 years after service.  The Board notes that the Veteran has repeatedly attributed his current right eye disabilities to a centrally-located cornea scar and has reported that his private treatment providers have also attributed his current disabilities to that centrally-located corneal scar in the right eye, a scar which was noted on entrance into service in November 1973 and clearly preexisted service.  

The Board finds that the weight of the competent and credible evidence of record shows that the pre-existing centrally-located corneal scar in the right eye did not increase in severity during service and was not worsened by the foreign body in the right eye in 1982.  As noted, the STRs show that the Veteran's uncorrected distant vision in the right eye was 20/200 upon service entrance examination in November 1973.  The August 1983 service discharge examination report shows that the Veteran had the same 20/200 uncorrected visual acuity in the right eye.  Further, the Veteran's vision at the VA examinations in 2008 and 2009 was the same as noted on his entrance examination.  In addition, the most recent VA examination and medical opinion dated in May 2013 specifically noted that the Veteran's vision did not get worse while he was in the military, and that the preexisting corneal scar in the right eye did not permanently increase in severity during the Veteran's active service, as the drawings and vision reported throughout the Veteran's military service remained that same.  

The May 2013 VA examiner (the same examiner who performed the February 2011 file review) related that the Veteran's best corrected vision in the right eye, as shown on the enlistment examination, was 20/70, and was reported to be the result of a thorn which went into the Veteran's eye when he was a child.  The VA examiner noted that the centrally located corneal scar was described at the time of the enlistment examination.  Subsequent exams in 1982 and 1983 showed drawings of the central corneal scar, as well as the small peripheral scar resulting from the small superficial corneal foreign body in 1982.  The examiner also opined that the Veteran's vision did not get worse while he was in the military, and that the preexisting corneal right eye scar did not permanently increase in severity during the Veteran's active service, as the drawings and vision reported throughout the Veteran's military service remained that same.  In the February 2011 VA opinion, the VA examiner indicated that the undated drawing of the Veteran's cornea scars submitted by the Veteran at the July 2010 hearing was inconsistent with the medical evidence of record.  

The Veteran submitted a letter dated in August 1999 from a private physician in support of his claim.  In the August 1999 letter, Dr. A. J. indicated that the Veteran's reduced right eye vision "could be" due to a number of causes, including his corneal scars, and noted that a review of his past medical records "may" help determine the etiology.  The Board finds this opinion to be speculative and it does not provide the degree of certainty required to support a grant of service connection.  See Obert, supra.  The private physician specifically indicated that a review of the Veteran's past treatment records, which had not been conducted, was necessary for him to render an etiological opinion.  As such, this opinion is also entitled to little, if any, probative weight.  Further, Dr. A.J. does not provide an opinion as to whether the preexisting corneal scarring of the right eye was permanently aggravated during active service.  

The Board finds that the February 2011 and May 2013 VA medical opinions to be highly probative since the examiner reviewed the claims folder, considered the Veteran's report of symptoms, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner, as an ophthalmologist, has the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board finds that the VA medical opinions are more probative and outweigh the Veteran's general lay assertions that the preexisting corneal scarring in the right eye increased in severity in service and the August 1999 opinion by Dr. A.J.  

The Veteran himself contends that the preexisting corneal scarring of the right eye increased in severity during service.  The Veteran, as a lay person, is competent to describe observable symptoms such as impaired vision and pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent), as to the specific issue in this case, an opinion as to whether visual acuity had permanently worsened and whether a corneal scar has increased in severity falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology. A determination as to current visual acuity and whether an individual's visual acuity has worsened and the degree of worsening would require medical expertise and specialized testing.  It is not shown that the Veteran has this knowledge or expertise.  As noted, the service treatment records show that the Veteran's visual acuity did not worsen during service and the VA medical opinions in February 2011 and May 2013 come to the same conclusion.  The Board finds the service treatment records and the VA medical opinions to have more probative value and this evidence outweighs the Veteran's own lay assertions.

The Board finds that the weight of the competent and credible evidence, the service treatment records and the VA medical opinions, establishes that there was no permanent aggravation or chronic worsening of the preexisting centrally located corneal scarring in the right eye or the visual acuity of the right eye beyond its natural progression during service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the preexisting centrally located corneal scarring in the right eye on the basis of aggravation is not warranted.

The Veteran also asserts that he sustained an injury to his right eye in active service due to a foreign body entering the eye and this caused additional right eye disability and caused the current right eye disabilities.   

Review of the service treatment records show that in July 1982, the Veteran complained of irritation in the right eye for the past 12 hours and that it felt like a foreign body was in his eye after working the previous day.  Physical examination reveals a metallic foreign body in the cornea.  The foreign body was removed.  Ointment was prescribed to treat this condition and a pressure patch was applied.

A September 1982 optometry clinic note, which was signed by the Chief of Optometry, contained a drawing of the Veteran's cornea.  The February 2011 VA examiner noted that this drawing was completed contemporaneously with the examination and was located on progress note paper.  This drawing revealed an old central scar from a thorn; recent foreign body removal area was drawn from inferotemporal and noted a very faint residual of a hemosiderine deposit.  A new scar due to a foreign body was identified.  An assessment of corneal opacities, centrally old, inferior central at 7:30 with residual rust almost gone, was made.

The weight of the competent and credible evidence establishes that the injury to the right eye due to the foreign body and removal thereof in 1982 in active service did not cause the current right eye disabilities.  

The May 2013 VA examiner opined that none of the Veteran's current right eye disabilities were related to, or caused by, an in-service event, injury, or disease, to include the injury due to a metallic foreign body in cornea in July 1982.  The examiner related that the Veteran's best corrected vision in the right eye, as shown on the enlistment examination, was 20/70, and was reported to be the result of a thorn which went into the Veteran's eye when he was a child.  The central corneal scar was described at the time of the enlistment examination.  Subsequent exams in 1982 and 1983 showed drawings of the central corneal scar, as well as the small peripheral scar resulting from the small superficial corneal foreign body in 1982.  The examiner emphasized that the Veteran's vision remained 20/70 after the corneal foreign body.  The examiner also opined that the Veteran's vision did not get worse while he was in the military. 

The February 2011 VA medical opinion indicates that the while the Veteran's vision was worse upon the February 2011 VA file review and opinion as compared to his vision when tested in 2008 and 2009, the examiner did not attribute the decrease in the Veteran's right eye vision acuity to any events in service, including the removal of a foreign body from the Veteran's right eye.  The VA examiner noted that on the contrary, the Veteran's STRs show that the residuals from the 1982 foreign body removal were acute, and the Veteran's vision was not affected or aggravated by the event in any permanent way.  The VA examiner opined that the superficial corneal foreign body was unrelated to a right eye cataract.  This examiner also opined that the Veteran's current corneal scarring was not related to the in-service removal of a foreign body, but rather to a post-service lamellar keratoplasty performed to remove the central cornea scar that preexisted service.  

The Board acknowledges that the Veteran experienced light sensitivity following the 1982 removal of the foreign body from his right eye, and was allowed to wear sunglasses on active duty due to it.  However, the weight of the evidence shows that this symptom was acute and has resolved.  As noted, the February 2011 VA examiner concluded that the Veteran's STRs show that the residuals from the 1982 foreign body removal were acute, and the Veteran's vision was not affected or aggravated by the event in any permanent way.  

The Veteran appears to have, at times, alleged a continuity of symptomology or recurrent symptoms since service.  He testified during his July 2010 hearing that his right eye did not bother him very much after service, but that he experienced light sensitivity.  However, the August 1999 letter from Dr. A. J. indicates that the Veteran had been referred to the office for an evaluation following reduced right eye vision for "some months."  A July 1997 private treatment note reflects his reports of cloudy right eye visual acuity for one week.  In short, the record shows that the Veteran complained to his doctors about eye problems that started occurring at some point in 1997, over 14 years after separation from active service, and not problems which have been on-going since the Veteran separated from the military.  The absence of any clinical evidence or complaints for many years after service is a factor that weighs against a finding of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   In addition, although the Veteran is competent to describe observable symptomatology such as eye problems, his statements regarding continuity of symptomatology are not deemed credible as they are inconsistent with the medical evidence described above and his own statement given for treatment or examination purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

The Veteran submitted private medical evidence in support of his contentions of direct service connection.  A July 1997 letter from Dr. M. H. indicated that the Veteran's right eye cataract was "possibly" related to old traumatic events, including the removal of a foreign body and a thorn striking his right cornea.  However, the Board finds this opinion to have little, if any, probative value since the private physician did not provide any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, this opinion was speculative and was not provided to the degree of certainty required to support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  As such, the Board assigns this opinion little, if any, probative weight, and it outweighed by the February 2011 and May 2013 VA medical opinions.    

The Veteran is not competent to opine as to the etiology of his right eye disability, as that is an issue requiring medical expertise.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the Veteran's claimed right eye disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so here, where the Veteran has multiple eye disabilities over the years, including corneal scarring, cataracts, amblyopia and pseudophakia.  Thus, the Veteran is not competent to opine on the question of what has caused his current eye disability, and his statements asserting a relationship between his right eye disability and service are not probative as to this question.

The Board finds that the weight of the competent and credible evidence establishes that the current right eye disabilities did not manifest in service but first manifested many years after service separation, and are not medically related to injury or other incident of active service to include the foreign body injury to the right eye in 1982.  Accordingly, the Board finds that the preponderance of the competent and credible evidence is against the claim of service connection for a right eye disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The October 26, 1983 rating decision, which denied a claim of service connection for a right eye disability, was not clearly and unmistakably erroneous, and the appeal is denied. 

Entitlement to service connection for a right eye disability, to include centrally located corneal scarring is denied.



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


